DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim(s) 13-17, 18-27 are allowed.

The following is an examiner’s statement of reasons for allowance. The invention claim(s):

       
          Claim 13:

          ‘An image forming apparatus comprising: 

          a plurality of rotatable photosensitive drums; 

          a removably-mountable unit having a housing portion configured to contain toner collected from the photosensitive drum, the removably-mountable unit being removably mountable on the image forming apparatus;   

          portion on which the removably-mountable unit is mounted; 

          a cover openable to mount and remove the removably-mountable unit to and from the image forming apparatus, the cover overlapping the removably-mountable unit as looking at the removably-mountable unit along a rotational axis direction of the photosensitive drum in a state in which the removably-mountable unit is mounted on the mounting portion; and 

          a plurality of LED units, each of the LED units corresponding to one of the plurality of photosensitive drums, each of the LED units including: 

          2a frame that is provided with an LED array configured to expose the photosensitive, the frame being movable in a direction crossing the rotational axis direction, the LED array exposing the photosensitive drum from below when the frame is at a predetermined position; 

          a spring configured to be expandable and contractible in the direction crossing   direction, the spring being configured to act on the frame so as to position the frame at the predetermined position by contraction of the spring; and
 


          a conversion mechanism configured to convert a force provided to the removably-mountable unit for inserting the removably-mountable unit to the mounting portion into a force for contracting the spring in association with a movement of the removably-mountable unit in a mounting operation of the removably-mountable unit to the mounting portion.’

        Claim 18:

          ‘An image forming apparatus configured to form a latent image on a photosensitive drum that is configured to be rotatable about a rotational axis and develop the latent image formed on the photosensitive drum with toner, the image forming apparatus comprising:
          ••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
          a frame that is provided with the light emitting array, the frame being movable in a direction crossing a direction of the rotational axis; a main body being provided with the light emitting unit and a mounted portion on which the container is mounted; and

          ••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••

          the cam member being configured to move with the container in the direction of the rotational axis while the cam member is pushed by the part of the container with the mounting 4operation, and the cam member being configured to act on the frame as a cam configured to move the frame in the direction crossing the direction of the rotational axis.’


           The subject matter as recited above was not taught, shown, or suggested with the prior-art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/KEVIN C BUTLER/Examiner, Art Unit 2852